Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, Species I in the reply filed on 4/8/22 is acknowledged.  The traversal is on the ground(s) that “a species restriction based exclusively on Applicant’s figures is improper … and there is not a direct correlation … between each claim and a single figure”, that “the requirement … based on Applicant’s figures and not the claims is improper”, that “claims 1 and 20 … are generic”, and that there is no serious burden.  This is not found persuasive because there is a correlation between the figures and the claims. For example, claim 7 claims a fluid pump assembly driven by the output member, which is a feature of Species 4 (Fig 7), claim 2 claims a fluid piston assembly, which is a feature of Species 1, and claim 6 claims an energy storage member, which is a feature of Species 1 (and excluded from Species 3 and 4). Regarding claims 1 and 20 not being generic, claims 1 and 20 require a source fluid reservoir, which is not included in the embodiment of Species 4. Therefore, claims 1 and 20 are not generic to all species. Regarding serious burden, searching and examining all groups and species constitutes a serious burden by requiring searching and examining of disparate embodiments, as discussed in the restriction requirement, including arrangements of the actuation system, the final means for moving the output member, as well as different arrangements of the fluid lines, different piston chambers, energy storage mechanisms, and pumps. Furthermore, as discussed in the restriction, the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL. Claims 7-8, 10-19 are withdrawn. It is noted that claims 7-8 read on non-elected species 4 (Fig 7).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10288007 (Kopecek).
Regarding claim 1, 20, Kopecek teaches a turbofan engine system comprising a turbofan engine (Fig 1A, 1B); a nacelle surrounding the turbofan engine and defining an annular bypass duct through the turbofan engine to define a generally forward-to-aft bypass air flow path (col 5 l. 64 – col 6 l. 49); a thrust reverser having at least one output member, movable to and from a reversing position where at least a portion of bypass air flow is reversed (Fig 3-7; output member is the rod of actuator 300 that is coupled to the reverser element 400 and moves between first positional configuration -stowed – and second positional configuration – deployed); an actuator apparatus (Fig 3-7) comprising: the output member configured to actuate between a first positional configuration and a second positional configuration (output member is the rod of actuator 300 that is coupled to the reverser element 400 and moves between first positional configuration -stowed – and second positional configuration – deployed); a source fluid reservoir (col 9 ll. 6-38, Fig 7; fluid cavity upstream of line 222 and port 302, which is inside the actuator 300); a fluid velocity resistor configured to provide a predetermined resistance to fluid flow (col 9 ll. 6-38, fluid resistor 223); a fluid velocity fuse configured to flow fluid flows having a first predetermined range of fluid velocities and to block fluid flows having second predetermined range of fluid velocities (col 9 ll. 6-38; fluid velocity fuse 224 closes over a threshold fluid velocity; the first predetermined range that it is open is less than the threshold; the second predetermined range that it is closed is above the threshold); and a fluid actuator assembly configured to urge fluid flow from the source fluid reservoir through the fluid velocity resistor and the fluid velocity fuse based on actuation of the output member (col 7 l. 5-col 9 l. 38; fluid actuator assembly includes actuator 300 which urges flow from the source fluid reservoir, into line 222, and into the resistor and the fuse based on movement of the output member/rod of 300).
Regarding claim 2-5, Kopecek further teaches the fluid velocity resistor is connected in fluidic parallel with the fluid velocity fuse (see Fig 7), the fluid actuator assembly comprises a fluid piston assembly comprising a pressure chamber defined by the source fluid reservoir and a piston configured to vary a volume of the pressure chamber based on actuation of the output member (col 7 ll. 15-32; fluid actuator assembly 300 includes a piston assembly with a pressure chamber/side coupled to port 302; movement of the piston forces fluid to and from the reservoir/pressure chamber from and into line 222), a drain fluid reservoir (annotated below), wherein the fluid velocity resistor and the fluid velocity fuse are connected in fluidic parallel between the pressure chamber and the drain fluid reservoir, and the fluid piston assembly is configured to urge fluid flow from the pressure chamber to the drain fluid reservoir through the fluid velocity resistor and the fluid velocity fuse (col 8 l. 40 – col 9 l. 2; it is noted that the present application construes a chamber inside of a piston assembly as a “reservoir”, and therefore, the chamber inside the piston valve assembly of Kopecek is also construed as a reservoir), the drain fluid reservoir comprises a fluid pressure assembly configured to urge fluid flow from the drain fluid reservoir to the source fluid reservoir (Fig 8; col 9 l. 56-col 10 l. 5; drain fluid reservoir pressurized with high pressure fluid in the stow condition, thereby urging fluid flow from the drain fluid reservoir to the source fluid reservoir to stow the actuator; the drain fluid reservoir, including inlet port and walls and piston, is construed as the fluid pressure assembly).

    PNG
    media_image1.png
    506
    679
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopecek in view of US 2018/0223738 (Greenberg).
Regarding claim 9, Kopecek teaches an actuator configured to actuate the output member (Fig 6, col 8 ll. 40-67, col 7 ll. 5-32; solenoids 211, 212 are actuators by controlling flow to the output member/piston assembly, thereby actuating deployment or stowing), but fails to teach that the solenoids are electromechanical. However, Greenberg teaches that solenoids are electromechanical devices (see para 9, 34). It would have been obvious to one of ordinary skill in the art at the time of filing to make the actuator of Kopecek is an electromechanical solenoid, as taught by Greenberg. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, using electromechanical solenoids, yields predictable results.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741